Name: 77/55/EEC, Euratom: Council Decision of 21 December 1976 adopting a programme for the European Atomic Energy Community and the European Economic Community in the field of scientific and technical education and training
 Type: Decision
 Subject Matter: nan
 Date Published: 1977-01-13

 Avis juridique important|31977D005577/55/EEC, Euratom: Council Decision of 21 December 1976 adopting a programme for the European Atomic Energy Community and the European Economic Community in the field of scientific and technical education and training Official Journal L 010 , 13/01/1977 P. 0032 - 0033++++COUNCIL DECISION OF 21 DECEMBER 1976 ADOPTING A PROGRAMME FOR THE EUROPEAN ATOMIC ENERGY COMMUNITY AND THE EUROPEAN ECONOMIC COMMUNITY IN THE FIELD OF SCIENTIFIC AND TECHNICAL EDUCATION AND TRAINING ( 77/55/EEC , EURATOM ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 7 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 235 THEREOF , HAVING REGARD TO THE PROPOSAL FROM THE COMMISSION , SUBMITTED AFTER CONSULTATION WITH THE SCIENTIFIC AND TECHNICAL COMMITTEE , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAVING REGARD TO THE OPINION OF THE ECONOMIC AND SOCIAL COMMITTEE ( 2 ) , WHEREAS THE COUNCIL RESOLUTION OF 14 JANUARY 1974 ON THE COORDINATION OF NATIONAL POLICIES AND THE DEFINITION OF PROJECTS OF INTEREST TO THE COMMUNITY IN THE FIELD OF SCIENCE AND TECHNOLOGY ( 3 ) , ADVOCATES THE PROGRESSIVE IMPLEMENTATION OF A NEW COMMUNITY RESEARCH AND DEVELOPMENT POLICY ; WHEREAS THE RESEARCH PROGRAMMES OF THE EUROPEAN ATOMIC ENERGY COMMUNITY SHOULD BE SUPPLEMENTED BY A PROGRAMME IN THE FIELD OF SCIENTIFIC AND TECHNICAL EDUCATION AND TRAINING ; WHEREAS THE COUNCIL , SEEKING TO ATTAIN THE OBJECTIVES SET OUT IN ARTICLES 2 AND 3 OF THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , HAS ALSO ADOPTED RESEARCH PROGRAMMES IN NON-NUCLEAR FIELDS IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 235 OF THE TREATY ; WHEREAS A PROGRAMME OF SCIENTIFIC AND TECHNICAL EDUCATION AND TRAINING WOULD APPROPRIATELY SUPPLEMENT THESE PROGRAMMES AND THUS HELP IN ATTAINING THE ABOVEMENTIONED OBJECTIVES ; WHEREAS THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY DOES NOT PROVIDE THE NECESSARY POWERS ; WHEREAS THE TRAINING OF YOUNG SCIENTIFIC AND TECHNICAL STAFF AND THE DEVELOPMENT OF QUALIFIED SPECIALISTS IN THE AREAS COVERED BY THE RESEARCH PROGRAMMES ADOPTED BY THE COUNCIL IS AN ESSENTIAL COMMUNITY REQUIREMENT FOR THE PROGRESSIVE IMPLEMENTATION OF ITS RESEARCH AND DEVELOPMENT POLICY ; WHEREAS AN OPINION WAS DELIVERED BY THE SCIENTIFIC AND TECHNICAL RESEARCH COMMITTEE ( CREST ) , HAS ADOPTED THIS DECISION : ARTICLE 1 A PROGRAMME IN THE FIELD OF TECHNICAL AND SCIENTIFIC EDUCATION AND TRAINING , AS SET OUT IN THE ANNEX TO THIS DECISION , IS HEREBY ADOPTED FOR A FOUR-YEAR PERIOD FROM 1 JANUARY 1977 . ARTICLE 2 THE UPPER LIMIT FOR EXPENDITURE COMMITMENTS AND FOR STAFF REQUIRED FOR THE IMPLEMENTATION OF THE PROGRAMME SHALL BE 4,6 MILLION UNITS OF ACCOUNT AND SIX OFFICIALS , THE UNIT OF ACCOUNT BEING THAT DEFINED IN ARTICLE 10 OF FINANCIAL REGULATION 73/91/ECSC , EEC , EURATOM OF 25 APRIL 1973 APPLICABLE TO THE GENERAL BUDGET OF THE EUROPEAN COMMUNITIES ( 4 ) . ARTICLE 3 THE COMMISSION SHALL BE RESPONSIBLE FOR THE IMPLEMENTATION OF THE PROGRAMME . DONE AT BRUSSELS , 21 DECEMBER 1976 . FOR THE COUNCIL THE PRESIDENT R . LUBBERS ( 1 ) OJ NO C 293 , 13 . 12 . 1976 , P . 15 . ( 2 ) OJ NO C 299 , 18 . 12 . 1976 , P . 19 . ( 3 ) OJ NO C 7 , 29 . 1 . 1974 , P . 2 . ( 4 ) OJ NO L 116 , 1 . 5 . 1973 , P . 1 . ANNEX THE PROGRAMME IN THE FIELD OF SCIENTIFIC AND TECHNICAL EDUCATION AND TRAINING APPLIES TO THOSE AREAS WHICH ARE THE SUBJECT OF NUCLEAR OR NON-NUCLEAR COMMUNITY RESEARCH PROGRAMMES . IT COMPRISES THE FOLLOWING MEASURES : 1 . AWARD OF GRANTS FOR SCIENTIFIC RESEARCH WORK AT VARIOUS LEVELS OF TRAINING ( POST-GRADUATE DISSERTATIONS , PH . D THESES , POST-DOCTORATE RESEARCH ) . THE GRANTS ARE AWARDED FOR RESEARCH WORK WHICH MUST BE CARRIED OUT IN A COMMUNITY COUNTRY OTHER THAN THE APPLICANT'S COUNTRY OF ORIGIN OR COUNTRY OF PERMANENT RESIDENCE . ELIGIBLE FOR THESE GRANTS ARE SCIENCE STUDENTS , HOLDERS OF HIGHER EDUCATION QUALIFICATIONS OR DOCTORATES IN THE VARIOUS BRANCHES OF SCIENCE AND ENGINEERS - INCLUDING SCIENTISTS AND ENGINEERS WORKING IN INDUSTRY - IN PRINCIPLE , FROM THE MEMBER STATES OF THE COMMUNITY . 2 . FINANCING OF ADVANCED FURTHER TRAINING COURSES IN AREAS OF PARTICULAR IMPORTANCE TO THE COMMUNITY'S RESEARCH AND DEVELOPMENT POLICY .